Exhibit 10.2

         
 
  SERVICE AGREEMENT NO.   79133
 
  CONTROL NO.   2004-06-05-0006

SST SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 1st day of November, 2004, by and
between:
Columbia Gas Transmission Corporation
(“Transporter”)
AND
UGI Utilities Inc.
(“Shipper)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective SST Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.
Service hereunder shall be provided subject to the provisions of Part 284. 223
of Subpart G of the Commission’s regulations. Shipper warrants that service
hereunder is being provided on behalf of Shipper.
Section 2. Term. Service under this Agreement shall commence as of April 1,
2005, and shall continue in full force and effect until October 31, 2014.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission’s
regulations and Transporter’s Tariff.
Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter’s maximum rate, but not less than Transporter’s minimum rate. Such
discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities); b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods; d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e., that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported). In addition, the discount agreement may
include a provision that if one rate component which was at or below the
applicable maximum rate at the time the discount agreement was executed
subsequently exceeds the applicable maximum rate due to a change in
Transporter’s maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sheets.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable.

 

 



--------------------------------------------------------------------------------



 



         
 
  SERVICE AGREEMENT NO.   79133
 
  CONTROL NO.   2004-06-05-0006

SST SERVICE AGREEMENT
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager — Customer Services and notices to Shipper shall be addressed
to it at:
UGI Utilities Inc.
P. O. Box 12677
Reading, PA 19612-2677
ATTN: Timothy Oaks
until changed by either party by written notice.

 

 



--------------------------------------------------------------------------------



 



         
 
  SERVICE AGREEMENT NO.   79133
 
  CONTROL NO.   2004-06-05-0006

SST SERVICE AGREEMENT
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: See
Appendix B.

              UGI Utilities Inc.    
 
            By:   /s/ David W. Trego              
 
  Name:   David W. Trego    
 
  Title:   President & CEO
UGI Utilities, Inc.         Date: 11/1/04    
 
            Columbia Gas Transmission Corporation    
 
            By:   /s/ T. N. Brasselle              
 
  Name:   T. N. Brasselle    
 
  Title:   MGR Customer Services         Date: NOV 04 2004    

 

 



--------------------------------------------------------------------------------



 



             
 
  Revision No.     0  
 
  Control No.     2004-06-05-0006  

         
Appendix B to Service Agreement No.
  79133    
 
       
Under Rate Schedule
  SST
 
       
Between (Transporter)
  Columbia Gas Transmission Corporation
 
       
and (Shipper)
  UGI Utilities Inc.

Superceded Agreements:

                 
 
  SST     38022  
 
  SST     49884  
 
  SST     77372  

 

 



--------------------------------------------------------------------------------



 



             
 
  Revision No.     1  
 
  Control No.     2004-06-18-0013  

         
Appendix A to Service Agreement No.
  79133    
 
       
Under Rate Schedule
  SST
 
       
Between (Transporter)
  Columbia Gas Transmission Corporation
 
       
and (Shipper)
  UGI Utilities Inc.

October through March Transportation Demand 79,859 Dth/Day
April through September Transportation Demand 39,930 Dth/Day
Primary Receipt Points

                                              Maximum                      
Daily   Scheduling   Scheduling Point             Quantity   Point No.   Name  
          (Dth/Day)  
STOW
  STORAGE WITHDRAWALS     STOW     79,859  

 

 



--------------------------------------------------------------------------------



 



             
 
  Revision No.     1  
 
  Control No.     2004-06-18-0013  

         
Appendix A to Service Agreement No.
  79133    
 
       
Under Rate Schedule
  SST
 
       
Between (Transporter)
  Columbia Gas Transmission Corporation
 
       
and (Shipper)
  UGI Utilities Inc.

Primary Delivery Points

                                                                               
              Maximum                     Minimum                              
      Daily Delivery     Design Daily             Delivery         Scheduling  
Scheduling Point     Measuring     Measuring Point     Obligation     Quantity  
  Aggregate     Pressure     Hourly Flowrate   Point No.   Name     Point No.  
  Name     (Dth/day) 1/     (Dth/day) 1/     Daily Quantity 1/     Obligation
(psig) 1/     (Dth/hour) 1/  
72-23
  UGI CORP-23     72-23               43,137                                  
72-25
  UGI CORP-25     72-25               36,722                                  

 

 



--------------------------------------------------------------------------------



 



             
 
  Revision No.     1  
 
  Control No.     2004-06-18-0013  

         
Appendix A to Service Agreement No.
  79133    
 
       
Under Rate Schedule
  SST
 
       
Between (Transporter)
  Columbia Gas Transmission Corporation
 
       
and (Shipper)
  UGI Utilities Inc.

1/  
Application of MDDOs, DDQs, and ADQs and/or minimum pressure and/or hourly
flowrate shall be as follows:

 

 



--------------------------------------------------------------------------------



 



             
 
  Revision No.     1  
 
  Control No.     2004-06-18-0013  

         
Appendix A to Service Agreement No.
  79133    
 
       
Under Rate Schedule
  SST
 
       
Between (Transporter)
  Columbia Gas Transmission Corporation
 
       
And (Shipper)
  UGI Utilities Inc.

The Master List of interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Transporter’s Tariff is incorporated herein by reference
for the purposes of listing valid secondary interruptible receipt points and
delivery points.
þ Yes o No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
Service pursuant to this Appendix A, Revision No. 1 shall be effective from
November 1, 2004 through March 31, 2012.
o Yes þ No (Check applicable blank) This Appendix A, Revision No. _____ shall
cancel and supersede the previous Appendix A, Revision No. _____ effective as of
                    , 20_____, to the Service Agreement referenced above.
þ Yes o No (Check applicable blank) All gas shall be delivered at existing
points of interconnection within the MDDOs, and/or ADQs, and/or DDQs, as
applicable, set forth in Transporter’s currently effective Rate Schedule SST
Appendix A, Revision No. 2 with Shipper, which for such points set forth are
incorporated herein by reference.
With the exception of this Appendix A, Revision No. 1 all other terms and
conditions of said Service Agreement shall remain in full force and effect.
UGI Utilities, Inc.

         
By:
  /s/ David W. Trego
 
Name: David W. Trego    
 
  Title: President & CEO    
 
 
UGI Utilities, Inc.
   
 
  Date: 11/1/04    

Columbia Gas Transmission Corporation

         
By:
  /s/ T. N. Brasselle
 
Name: T. N. Brasselle    
 
  Title: MGR Customer Services    
 
  Date: NOV 04 2004    

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 2
 
  Control No.   2004-09-30-0012

         
Appendix A to Service Agreement No.
  79133    
 
       
Under Rate Schedule
  SST
 
       
Between (Transporter)
  Columbia Gas Transmission Corporation
 
       
and (Shipper)
  UGI Utilities Inc.

October through March Transportation Demand 14,008 Dth/Day


April through September Transportation Demand 7,004 Dth/Day
Primary Receipt Points

                                              Maximum                      
Daily   Scheduling   Scheduling Point             Quantity   Point No.   Name  
        (Dth/Day)  
STOW
  STORAGE WITHDRAWALS     STOW     14,008  

 

 



--------------------------------------------------------------------------------



 



         
 
      Revision No. 2
 
      Control No.   2004-09-30-0012

         
Appendix A to Service Agreement No.
  79133    
 
       
Under Rate Schedule
  SST
 
       
Between (Transporter)
  Columbia Gas Transmission Corporation
 
       
and (Shipper)
  UGI Utilities Inc.

Primary Delivery Points

                                                                               
                      Minimum                             Maximum              
      Delivery                             Daily Delivery     Design Daily      
      Pressure         Scheduling   Scheduling Point   Measuring     Measuring
Point   Obligation     Quantity     Aggregate     Obligation (psig)     Hourly
Flowrate   Point No.   Name   Point No.     Name   (Dth/day)1/     (Dth/day)1/  
  Daily Quantity 1/     1/     (Dth/hour) 1/  
72-23
  UGI CORP-23     600012     ROSEDALE     6,170               FN02       100    
  FN01  
72-23
  UGI CORP-23     600013     TATAMY     7,800               FN02       400      
FN01  
72-23
  UGI CORP-23     600018     BOYERTOWN     4,050               FN02       400  
    FN01  
72-25
  UGI CORP-25     600019     MILLWAY     15,376                       400      
FN01  
72-23
  UGI CORP-23     600020     BIRDSBORO     22,340               FN02       400  
    FN01  
72-23
  UGI CORP-23     600021     TEMPLE     20,811               FN02              
FN01  
72-23
  UGI CORP-23     600023     BALLY     11,000               FN02              
FN01  
72-25
  UGI CORP-25     600030     HARRISBURG     30,005                       400    
  FN01  
72-23
  UGI CORP-23     600032     DAUPHIN     20,811               FN02              
FN01  
72-25
  UGI CORP-25     600033     MT. JOY     1,686                       100      
FN01  
72-25
  UGI CORP-25     600036     LITITZ     2,976                       300      
FN01  
72-25
  UGI CORP-25     600037     MANHEIM     1,488                       150      
FN01  
72-25
  UGI CORP-25     600038     NEW HOLLAND     22,356                       200  
    FN01  
72-25
  UGI CORP-25     603470     MARIETTA     13,800                       400      
FN01  
72-25
  UGI CORP-25     604626     LOCUST POINT     27,700                       500  
    FN01  
72-25
  UGI CORP-25     630112     UGI Morgantown     2,500                       60  
    FN01  
C23
  PENNSBURG-23     631929     PENNSBURG(74-000577)     0               FN02    
          FN01  
C22
  EAGLE-25     632170     EAGLE C.S.(74-000011)     0               FN02        
      FN01  
72-23
  UGI CORP-23     637254     ALLENTOWN     85,000               FN02       430  
    FN01  

 





--------------------------------------------------------------------------------



 



     
 
  Revision No. 2
 
  Control No.   2004-09-30-0012

     
Appendix A to Service Agreement No.
  79133 
 
   
Under Rate Schedule
  SST
 
   
Between (Transporter)
  Columbia Gas Transmission Corporation
 
   
and (Shipper)
  UGI Utilities Inc.

1/   Application of MDDOs, DDQs, and ADQs and/or minimum pressure and/or hourly
flowrate shall be as follows:   FN01   Transporter’s historic practice of
providing Shipper flexibility in meeting the hourly variations in its
requirements at city-gate delivery points under its service agreements, within
the daily firm obligations set forth in Shipper’s contracts, will continue
unless it becomes inconsistent with the terms of Transporter’s FERC Gas Tariff,
as that Tariff may be changed from time to time, or unless Transporter issues an
operational flow order (“OFO”) limiting hourly deliveries in the manner
described herein. If such an OFO is issued, Shipper will be entitled to receive
hourly deliveries of 110% of 1/24th of the quantity of gas scheduled on a Gas
Day, or such higher quantity as may be specified in the OFO, at its primary
delivery points during any five hours falling between 5 a.m. and 9 a.m. eastern
clock time or between 5 p.m. and 9 p.m. eastern clock time, respectively, as
determined by Shipper (the “Hourly Flow Rate”). Notwithstanding the foregoing,
Transporter may issue an OFO directed at Shipper’s delivery points and requiring
a lower Hourly Flow Rate based upon the occurrence of an event specified in
Section 17 of the General Terms and Conditions of Transporter’s FERC Gas Tariff
that materially affects Transporter’s ability to serve Market Areas 23 and/or 25
and requiring the issuance of an OFO specifically limiting the Hourly Flow Rate
to Shipper. Transporter reserves the right, if operationally necessary, to
require that Shipper take its Hourly Flow Rate at its citygate delivery points
on a pro rata basis based on the MDDOs at those delivery points.   FN02  
Measuring Point Nos. 600021, 600023, 600032, 631929, and 632170 (Group No. 1)
are in the Texas Eastern Directs Aggregate Area and the Line 1278 North
Aggregate Area.       Measuring Point Nos. 600012, 600013, 600018, 600020, and
637254 (Group No. 2) are in the Line 1278 North Aggregate Area.       Unless
station specific MDDOs are specified in a separate firm service agreement
between Transporter and Shipper, Transporter’s Aggregate Maximum Daily Delivery
Obligation, under this and any other service agreement between Transporter and
Shipper, at the stations listed above shall not exceed the MDDO quantities set
forth above for each station. In addition, Transporter shall not be obligated on
any day to deliver more than the Aggregate Daily Quantities (ADQ) listed below
in the Aggregate Areas listed below. The stations in Group Nos. 1 or 2 are in
the Aggregate Areas set forth in greater detail below. Any station specific
MDDOs in a separate firm service agreement between Transporter and Shipper shall
be additive both to the individual station MDDOs set forth herein and to any
applicable Aggregate Daily Quantity set forth below.

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 2
 
  Control No.   2004-09-30-0012

     
Appendix A to Service Agreement No.
  79133 
 
   
Under Rate Schedule
  SST
 
   
Between (Transporter)
  Columbia Gas Transmission Corporation
 
   
and (Shipper)
  UGI Utilities Inc.

              Group       Aggregate No.   Aggregate Area Name   Daily Quantity  
     
 
    1  
Texas Eastern Directs Aggregate Area
(From November 1 – March 31)
  20,811 DTH/D        
 
    1  
Texas Eastern Directs Aggregate Area
(From April 1 – October 31)
  22,524 DTH/D        
 
    1 + 2  
ADQ For Aggregate Area Group Nos. 1 and 2
  100,000 DTH/D

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 2
 
  Control No.   2004-09-30-12

     
Appendix A to Service Agreement No.
  79133 
 
   
Under Rate Schedule
  SST
 
   
Between (Transporter)
  Columbia Gas Transmission Corporation
 
   
And (Shipper)
  UGI Utilities Inc.

The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Transporter’s Tariff is incorporated herein by reference
for the purposes of listing valid secondary interruptible receipt points and
delivery points.
þ Yes o No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
Service pursuant to this Appendix A, Revision No. 2 shall be effective from
November 1, 2004 through October 31, 2014.
o Yes þ No (Check applicable blank) This Appendix A, Revision No. _____ shall
cancel and supersede the previous Appendix A, Revision No. _____ effective as of
                    , 20__, to the Service Agreement referenced above.
o Yes þ No (Check applicable blank) All gas shall be delivered at existing
points of interconnection within the MDDOs, and/or ADQs, and/or DDQs, as
applicable, set forth in Transporter’s currently effective Rate Schedule ____
Appendix A, Revision No. ___ with Shipper, which for such points set forth are
incorporated herein by reference.
With the exception of this Appendix A, Revision No. 2 all other terms and
conditions of said Service Agreement shall remain in full force and effect.

          UGI Utilities, Inc.
      By:   /s/ David W. Trego         Name:   David W. Trego        Title:  
President & CEO
UGI Utilities, Inc.       Date:    11/1/04        Columbia Gas Transmission
Corporation
      By:   /s/ T. N. Brasselle         Name:   T. N. Brasselle       Title:  
MGR Customer Services        Date:   Nov 04 2004     

 

 